DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2020; 9/4/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 are rejected under 35 U.S.C. 102(a) as being anticipated by Fukazu et al. (2017/0232867).

	Fukazu et al. in figures 1-8, disclose a hybrid vehicle comprising an engine (4), a first electric motor (5), a second electric motor (6), a fuel tank (7), a battery pack (20) including a case (21) including a front wall and a rear wall and a muffler (4a). The engine and the first electric motor are disposed in a front portion of a vehicle body. The second electric motor is disposed in a rear portion of the vehicle body. The battery pack is mounted in a central portion of the vehicle body. The central portion being located between the front portion and the rear portion. The battery pack supplies power to the first electric motor and the second electric motor. The first electric motor is connected to a first connector disposed on the front wall of the battery pack with a first power line interposed therebetween. The second electric motor is connected to a second connector disposed on the rear wall of the battery pack with - 13 -a second power line interposed therebetween. The fuel tank is disposed at a rear of the battery pack. The muffler is disposed at the rear of the battery pack. The muffler is provided to an exhaust pipe extending from the engine toward the rear of the vehicle body. The exhaust pipe extending along a side surface of the battery pack located in a vehicle width direction of the battery pack. The muffler is inclined (see figure 1) so as to be closer to the fuel tank toward the rear of the vehicle body, and the second power line is at least partially disposed in a space surrounded by the second connector, the fuel tank, and the muffler in a plan view.  
 	Regarding claim 2, Fukazu et al. in figure 1, disclose the second connector, which is disposed in a location surrounded by the rear wall of the battery pack, the fuel tank, and the muffler.  
 	Regarding claim 3, Fukazu et al. in figures 1-3, disclose the second connector, which does not overlap the fuel tank in the vehicle width direction in the plan view.  
	Regarding claim 5, Fukazu et al. in figures 1-3, disclose the second connector, the fuel tank, and the muffler overlap each other in a height direction thereof.  
 	Regarding claim 6, Fukazu et al. in figures 1-3, disclose the muffler, which is disposed at a position spaced apart from the fuel tank in the vehicle width direction.  
 	Regarding claim 7, Fukazu et al. in figures 1-3, disclose the second connector, which is disposed between the fuel tank and the muffler in the plan view.  
 	Regarding claim 8, Fukazu et al. in figures 1-3, disclose the second electric motor, which is disposed at the rear of the fuel tank.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukazu et al. (2017/0232867) as applied to claim 1 above, and further in view of Ricci (2018/0012198).
 	Fukazu et al. disclose the battery pack, but fail to show the wireless charging.
 	Ricci in figures 1-14, disclose a vehicle having a battery pack (208), a wireless charging pad (608). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fukazu et al. by further comprising the wireless charging disclosed by Ricci in order to have an alternative way of charging the vehicle.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618